EXHIBIT 99.1 Press Release Las Vegas Sands Completes Amendment and Restatement of its Marina Bay Sands Credit Facility Amendment and Restatement Increases Financial Flexibility by Extending Facility Maturities Las Vegas, NV (August 29, 2014) — Las Vegas Sands Corp. (NYSE: LVS) announced today that it has completed an amendment and restatement of its Marina Bay Sands Credit Facility. Las Vegas Sands Chairman and Chief Executive Officer Sheldon G. Adelson stated, “We are extremely pleased to have completed the amendment and restatement of our Marina Bay Sands Credit Facility.The amendment and restatement extends our maturities through the end of the decade, which enhances our balance sheet strength and financial flexibility, as well as our ability to increase the return of capital to shareholders. “We greatly appreciate the strong support of our lending group and the continued confidence they have shown in our company. “Our unique convention-based Integrated Resort business model, coupled with our financial strength, represents a key competitive advantage as we pursue new Integrated Resort development opportunities around the globe. We will continue to execute our plans to enhance our balance sheet strength and financial flexibility.” ### About Las Vegas Sands Las Vegas Sands (NYSE: LVS) is the world's leading developer and operator of Integrated Resorts. Our collection of Integrated Resorts in Asia and the United States feature state of the art convention and exhibition facilities, premium accommodations, world-class gaming and entertainment, destination retail and dining including celebrity chef restaurants, and many other amenities. Our properties include the five-diamond Venetian and Palazzo resorts and Sands Expo Center in Las Vegas, Sands Bethlehem in Eastern Pennsylvania, and the iconic Marina Bay Sands in Singapore. Through our majority ownership in Sands China Ltd. (HK: 1928), LVS owns a portfolio of properties on the Cotai Strip in Macao, including The Venetian Macao, The Plaza and Four Seasons Hotel Macao and Sands Cotai Central, as well as the Sands Macao on the Macao Peninsula. LVS is dedicated to being a good corporate citizen, anchored by the core tenets of delivering a great working environment for nearly 50,000 employees worldwide, driving impact through our Sands Cares corporate citizenship program and leading innovation with the company’s award-winning Sands ECO360° global sustainability program. To learn more, please visit www.sands.com. Contacts: Investment Community: Daniel Briggs (702) 414-1221 Media: Ron Reese (702) 414-3607
